DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1 – 6) in the reply filed on July 18, 2022 is acknowledged.  
The traversal is on the ground(s) that “Applicant respectfully disagrees and submits that the claims do not recite species that are subject to restriction. For example, Species 1, 2, and 3, which encompass claims 1-10, only differ in regards to inner diameters of a guide member. Therefore, Species 1-3 have common features for liming movement of a coupling member that should be examined together because examination of claims 1-10 would not result a significant search and/or examination burden”.  
This is not found persuasive because the mutually exclusive features of the species require at least a different text search due to their different shapes and/or features.  Furthermore, even if the search were the same, it would be a burden to review every reference for all embodiments instead of just the elected embodiment. The prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“a driving shaft of the piston structure” as claimed in claim 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
In ¶242 of the specification, last three lines: “the guide member 250 may be easily inserted into the interior into the guide member 250” should read --the support portion 271 may be easily inserted into the interior into the guide member 250--. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a shaft member passing through a driving shaft of the piston structure” in lines 2-3. The shaft member is 272 (see fig. 7 of the instant application) which passes through joint portion 261 and rotational coupling member 270 (both of these elements claimed in claims 4 and 5). It is unclear as to what “a shaft member” is? For examination purposes, the claim is examined as best understood by the examiner.
Claims 5 and 6 are rejected for being dependent on claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn, Gregory William (US 2019/0345924 – herein after Hahn).
In reference to claim 1, Hahn discloses a compressor (see figs. 3-6) comprising: 
a cylinder (116; see ¶25) defining a compression space (118; see ¶25); 
a piston structure (130; see ¶25) accommodated in the cylinder and including a mount member (210+216+222+218) and a guide member (134), the guide member being configured to reciprocate inside the compression space of the cylinder (in view of fig. 3 for instance) in an axial direction (“A”, in fig. 3) to compress a refrigerant gas therein (see ¶25); and 
a magnet frame (146) configured to support a mover (142+144), the mover being coupled to the piston structure and configured to move together with the piston structure (asserted mover capable of having the claimed feature in view of fig. 3), 
wherein the mount member (210+216+222+218) connects the guide member (134) to the magnet frame (146), and 
wherein the guide member (134) is configured to be rotated with respect to the mount member (210+216+222+218) [see ¶35: “coupling 200 may be sufficiently compliant along the radial direction R such that little or no motion of inner back iron 140 along the radial direction R is transferred to piston 130 by coupling 200. In such a manner, side pull forces of the motor are decoupled from piston 130 and/or cylinder 116 and friction between piston 130 and cylinder 116 may be reduced” and see ¶41: “Relative motion between flex mount 210 and piston 130 at the interface between ball nose 220 and ball seat 139 of piston 130 may provide reduced friction between piston 130 and cylinder 116, e.g., compared to a fixed connection between flex mount 210 and piston 130”; thus the guide member is capable of being rotated in claimed manner; also note that when viewing fig. 3, there is no fixed connection between the piston structure 130 and any other structure. The lack of a fixed connection allows the piston structure to rotate during operation of the compressor due to force imbalances on the piston structure. As such, when the piston structure 130 is tilted due to imbalanced forces during operation, the piston structure 130 will also rotate].
In reference to claim 2, Hahn discloses the compressor, wherein the guide member (134) is configured to be tilted (due to inherent tolerances/gaps between the piston structure 130 and the cylinder 116, and the piston structure will inherently “tilt” during operation of the compressor due to force imbalances) with respect to the mount member [see discussion made above in claim 1 with respect to the limitation “wherein the guide member is configured to be rotated with respect to the mount member”].
In reference to claim 3, Hahn discloses the compressor, wherein the rotation of the guide member includes tilting to rotate about a rotational axis (about the piston structure 130 axis in view of fig. 3) in a radial direction (up and down, in view of fig. 3) member [see discussion made above in claim 1 with respect to the limitation “wherein the guide member is configured to be rotated with respect to the mount member”].
In reference to claim 4, Hahn discloses the compressor, further comprising: 
a shaft member (231/230) passing through a driving shaft (see 112b above for interpretation; driving shaft is interpreted to be defined by “shaded portion” seen in fig. A below) of the piston structure (130) and disposed at an inner space of the guide member (134), wherein the mount member (210+216+222+218) comprises: 
a joint portion (211) rotatably coupled to the shaft member (231); 
a mount extension portion (216) extending from the joint portion; and 
a mount coupling portion (210) extending outward from one end of the mount extension portion in a radial direction, the mount coupling portion (210) being connected to the magnet frame (146).

    PNG
    media_image1.png
    590
    812
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Hahn to show claim interpretation.
In reference to claim 5, Hahn discloses the compressor, further comprising a rotatable coupling member (220) provided in a band or partial band shape (shape of 220 is considered to be a band shape) and coupled to an inner circumferential surface of the guide member (134) to support the shaft member (231/230).
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 20090105469 – herein after Park).
In reference to claim 1, Park discloses a compressor (see figs. 1-3) comprising: 
a cylinder (41) defining a compression space; 
a piston structure (42) accommodated in the cylinder and including a mount member (37) and a guide member (42a/42b), the guide member being configured to reciprocate inside the compression space of the cylinder (see page 2, lines 62-64) in an axial direction to compress a refrigerant gas therein; and 
a magnet frame (35) configured to support a mover (36), the mover being coupled to the piston structure and configured to move together with the piston structure (page 4, lines 151-153), 
wherein (as seen in fig. 2) the mount member (37) connects the guide member (42a/42b) to the magnet frame (35), and 
wherein the guide member (42a/42b) is configured to be rotated with respect to the mount member (37) [when viewing fig. 2, there is no fixed connection between the piston structure 42 and any other structure. The lack of a fixed connection allows the piston structure to rotate during operation of the compressor due to force imbalances on the piston structure. As discussed on page 3, lines 100-113, element 39 can be a ball or roller, which implies rotation of the piston structure 42 with respect to the mount member 37 and element 38 in fig. 2. As such, when the piston structure 42 is tilted due to imbalanced forces during operation, the piston structure 42 will also rotate].
In reference to claim 2, Park discloses the compressor, wherein the guide member (42a/42b) is configured to be tilted (due to inherent tolerances/gaps between the piston structure 42 and the cylinder 41, and the piston structure will inherently “tilt” during operation of the compressor due to force imbalances) with respect to the mount member [as discussed above in claim 1: when viewing fig. 2, there is no fixed connection between the piston structure 42 and any other structure. The lack of a fixed connection allows the piston structure to rotate during operation of the compressor due to force imbalances on the piston structure. As discussed on page 3, lines 100-113, element 39 can be a ball or roller, which implies rotation of the piston structure 42 with respect to the mount member 37 and element 38 in fig. 2. As such, when the piston structure 42 is tilted due to imbalanced forces during operation, the piston structure 42 will also rotate].
In reference to claim 3, Park discloses the compressor, wherein the rotation of the guide member includes tilting to rotate about a rotational axis (about the piston structure 42 axis in view of fig. 2) in a radial direction (up and down, in view of fig. 2) member [As discussed above in claims 1 and 2: when viewing fig. 2, there is no fixed connection between the piston structure 42 and any other structure. The lack of a fixed connection allows the piston structure to rotate during operation of the compressor due to force imbalances on the piston structure. As discussed on page 3, lines 100-113, element 39 can be a ball or roller, which implies rotation of the piston structure 42 with respect to the mount member 37 and element 38 in fig. 2. As such, when the piston structure 42 is tilted due to imbalanced forces during operation, the piston structure 42 will also rotate].
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the Hahn reference would be able to teach “the rotatable coupling member includes a cutoff portion (either 221 or curved surface of 220 that mates with 134) in the axial direction”. However, the further limitation of “the cutoff portion configured to be press-fitted to fix the rotatable coupling member to the inner circumferential surface of the guide member” would require hindsight rationale and would further destroy its function (as discussed in ¶40 of Hahn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892: Muth, Lilie, Her and Clemens teach a coupling structure between a piston and a drive of the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746